Citation Nr: 1601237	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right hand injury. 


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In October 2008, the Veteran and his spouse provided testimony at a hearing with the undersigned.  A transcript of this hearing has been associated with the electronic claims file. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was involved in an inservice motor vehicle accident in July 1971.  In this regard, although service treatment records do not demonstrate a right hand injury, the Veteran has consistently reported that he experienced symptoms of right hand disability since the accident.  

To date, the VA opinions of record are inadequate to adjudicate the appeal.  Specifically, as part of the rationale underlying the rendered negative etiological opinion, the August 2009 VA examiner found that there was "no evidence" of right hand disability resulting from the motor vehicle accident and, further, that the "first evidence" demonstrating the presence of right hand disability was dated in 2005.  Prior to 2005, the Veteran's post-service treatment records are silent for any complaints, treatment, or diagnoses of a right hand disability; however, VA cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Further, an examination is inadequate where the examiner did not comment on the Veteran's report of inservice injury, but relied on the service treatment records to provide a negative opinion, as is the case with the August 2009 VA examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

Similarly, the February 2014 VA examiner found that the service treatment records "do not reveal" an injury to the Veteran's right hand as a result of the July 1971 motor vehicle accident.  There was no discussion of the relevance of the Veteran's right hand symptoms or of his lay statements as to continuity of symptomatology since service.  Contrary to the examiner's findings, the Veteran's assertion regarding the presence of lay observable symptoms associated with his right hand since the inservice July 1971 motor vehicle accident is considered competent evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  

Likewise, the October 2014 VA examiner found that there was "absolutely no evidence by documentation" of right hand disability resulting from the motor vehicle accident.  The examiner concluded that "it is possible" the Veteran's disability "could be related" to the inservice motor vehicle accident, but "that requires mere speculation to make that opinion."  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that while an examiner's conclusion that a diagnosis is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative for the examiner to render an opinion as to the etiology or diagnosis is fraught with ambiguity).

Accordingly, a supplemental opinion must be obtained as to whether the Veteran's current right hand disability may be related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  In this regard, the record demonstrates that in addition to ulnar nerve cubital tunnel syndrome, a diagnosis of osteoarthritis of the right hand was also rendered.  Thus, the prospective VA examiner must provide an opinion regarding the etiology of any right hand disability noted during the appeal period.    

As there has not been substantial compliance with the August 2014 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.
2.  Thereafter, the electronic claims file must be made available to the October 2014 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the October 2014 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the October 2014 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.

Following review of the record, the examiner must state whether each previously or currently diagnosed right hand disorders, to include ulnar nerve cubital tunnel syndrome and osteoarthritis of the right hand is related to the Veteran's active military service.  In providing the opinion, the examiner must comment on the following:  (1) The Veteran's reported history of in-service injury to his right hand, to include being involved in the documented inservice motor vehicle accident in July 1971; and (2) the Veteran's statements of continuing symptoms regarding his right hand pain since active service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 
 
3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

